UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 A & C United Agriculture Developing Inc. (Name of small business issuer in our charter) Nevada 27-5159463 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) IRS I.D. Oak Brook Pointe, Suite 500, 700 Commerce Drive, Oak Brook, Illinois (Address of principal executive offices) (Zip Code) CORPORATE ADMINISTRATIVE SERVICES INC. 1 SPARKS, NV 89434 (775) 358-1412 (Name, address and telephone number of agent for service) SEC File No. 333-179082 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered [1] Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee [2] Common Stock offered by the Selling Stockholders [3] $ 0.20 $ 861,000 $ 98.68 (1) Estimated in accordance with Rule 457(a) of the Securities Act of 1933 solely for the purpose of computing the amount of the registration fee based on recent prices of private transactions. (2) Calculated under Section 6(b) of the Securities Act of 1933 as .0001146 of the aggregate offering price. (3) Represents shares of the registrant’s common stock being registered for resale that have been issued to the selling shareholders named in this registration statement. We hereby amend this registration statement on such date or dates as may be necessary to delay our effective date until we will file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a) may determine. PROSPECTUS – SUBJECT TO COMPLETION DATED February 23 , 2012 A & C United Agriculture Developing Inc. 4,305,000 Shares of Common Stock Selling shareholders are offering up to 4,305,000 shares of common stock.The selling shareholders will offer their shares at $0.20 per share until our shares are quoted on the OTC Bulletin Board and, assuming we secure this qualification, thereafter at prevailing market prices or privately negotiated prices.We will not receive proceeds from the sale of shares from the selling shareholders. There are no underwriting commissions involved in this offering.We have agreed to pay all the costs of this offering. Selling shareholders will pay no offering expenses. Prior to this offering, there has been no market for our securities. Our common stock is not now listed on any national securities exchange or the NASDAQ stock market, and is not eligible to trade on the OTC Bulletin Board.There is no guarantee that our securities will ever trade on the OTC Bulletin Board or on any listed exchange. This offering is highly speculative and these securities involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment.See “Risk Factors” beginning on page 7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. This prospectus is included in the registration statement that was filed by us with the Securities and Exchange Commission. We may not sell these securities until the registration statement becomes effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this prospectus is , 2012. 3 TABLE OF CONTENTS PAGE SUMMARY INFORMATION 5 RISK FACTORS 8 USE OF PROCEEDS 15 DETERMINATION OF OFFERING PRICE 15 DILUTION 15 SELLING SHAREHOLDERS 16 PLAN OF DISTRIBUTION 23 LEGAL PROCEEDINGS 25 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, AND CONTROL PERSONS 25 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 28 DESCRIPTION OF SECURITIES 29 INTEREST OF NAMED EXPERTS 29 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES LIABILITIES 30 DESCRIPTION OF BUSINESS 30 DESCRIPTION OF PROPERTY 40 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 40 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 41 EXECUTIVE COMPENSATION 43 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 44 FINANCIAL STATEMENTS F-1 4 SUMMARY INFORMATION You should carefully read all information in the prospectus, including the financial statements and their explanatory notes, under the Financial Statements prior to making an investment decision. Organization A & C United Agriculture Developing Inc., or the “Company,” is a Nevada corporation formed on February 7, 2011.Our principal executive office is located at Oak Brook Pointe, Suite 500, 700 Commerce Drive, Oak Brook IL 60523.Tel: 630-288- 2500 . Business We are a development stage company. Our business will be the sale of vegetable seeds in all areas of the world, focusing initially on China.We have not yet sold any of these products. We will sell the following types of vegetable seeds:broccoli, squash, and cabbage. We will acquire these seeds from various suppliers in the United States. Since our inception we have engaged in the following significant operating activities: · Company set up a. Incorporate company in state of Nevada b. Set up main executive office in Oak Brook, IL c. Open up bank account for the company · Secured initial capital by private placement to investors · Commenced significant other operational activities, such as: a. Have visited 3 existing seed suppliers in California, Illinois, Maine b. Have visited 2 existing farms in California c. Have visited 2 existing seed breeders in California and Wisconsin As of the date of this Prospectus, we have oral agreements with the following four seed suppliers: · Rispens Seeds. Inc, IL · Holaday Seed Company, CA · Johnny's Selected Seeds, ME · Integra Hybrids, LLC, CA We do not intend to enter into formal written supply contracts with these or any other suppliers but instead will place separate purchase orders with our suppliers.These suppliers have orally indicated that they can and will honor all our purchase orders when given in the foreseeable future. 5 During the next 12 months, we anticipate engaging in the following operational activities, although we may vary our plans depending upon operational conditions: Event Actions Time Total estimated cost Set up Beijing, China branch office Shop for office location, Design organizational structure Register with local government/departments Recruit right resources to fill in org chart By June 30th, 2012 $25,000 Broccoli Seed sale to reach 1000 units (100,000 seed count/unit) Continue China marketing; Continue trials at different locations in China; By June 30th, 2012 $20,000 To attend ASTA's 129th Annual Convention Collect grower/distributors requirements Prepare flyers, promotion materials By June 30th, 2012 $12,000 To attend another 2-3 nation-wide shows, including product demo in the fields, in U.S Collect grower/distributors requirements Prepare flyers, promotion materials By Dec 31st, 2012 $25,000 Carrot Seed sale to reach 1,000kg Continue to work with the breeder in U.S to agree on price; Continue trials at different locations in China; Marketing in China By Dec 31st, 2012 $30,000 Broccoli Seed sale to reach 3000 units (100,000 seed count/unit) Continue China marketing; Continue trials at different locations in China; By Dec 31st, 2012 $30,000 To attend 3-4 national seeds shows in China Define marketing approach, design and implement company logo, web pages, posters By Dec 31st, 2012 $12,000 Squash seed sale to reach 200KG Continue China marketing; Continue to trials at different locations in China By Dec 31st, 2012 $10,000 To invite U.S carrot breeders from Integra Hybrids to visit Chinese growers mainly located in Fujian province, southernChina To work on schedule, agenda, logistic details By April 30th, 2012 $10,000 (2 people from U.S) To invite U.S sweet corn breeders from Abbott Cobb, to visit Chinese growers located in north-east of China To work on schedule, agenda, logistic details By Oct 31st, 2012 $10,000 (2 people from U.S) The primary obstacle to implementing this plan would be suppliers’ inability to fill our initial orders if we have more demand than contemplated as we have not yet established an order history with our suppliers. As of February 20, 2012, we have approximately $384,742.00 in cash.Weneed a minimum of approximately $200,000 in funds to finance our business in the next 12 months.This amount does not includeall our costswhich we will incur irrespective of our business development activities, including bank service fees and those costs associated with SEC requirements associated with going and staying public, estimated to be approximately $60,000 in connection with this registration statement and thereafter less than $75,000 annually. Accordingly, as we anticipate an average monthly burn rate of no more than $21, 667 during the next 12 months, we believe we have sufficient cash available to fund all of our operational and SEC filing needs during the next 12 months. As of the date of this registration statement, we have generated no revenues.Our auditor has indicated in its report that our lack of revenues raise substantial doubt about our ability to continue as a going concern. 6 The Offering As of the date of this prospectus, we had 34,449,495 shares of common stock outstanding. Selling shareholders are offering up to 4,305,000 shares of common stock.The selling shareholders will offer their shares at $0.20 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices.We will pay all expenses of registering the securities, estimated at approximately $60,000.We will not receive any proceeds of the sale of these securities. To be quoted on the OTC Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. There is no guarantee that our stock will ever be quoted on the OTC Bulletin Board. The current absence of a public market for our common stock may make it more difficult for you to sell shares of our common stock that you own. Financial Summary Because this is only a financial summary, it does not contain all the financial information that may be important to you. Therefore, you should carefully read all the information in this prospectus, including the financial statements and their explanatory notes before making an investment decision. STATEMENT OF LOSS Three months ended December 31 2011 Period from February 7, 2011 (Date of Inception) Through September 30, 2011 Cumulative from February 7, 2011 (Date of Inception) Through December 31, 2011 (audited) Revenues: - - - COGS: - - - Gross Profit - - - Operating expenses: $ 15,564 $ 37,543 $ 53,107 Net Loss $ (15,564 ) $ (37,543 ) $ (53,107 ) BALANCE SHEETS December 31, 2011 September 30, 2011 (audited) ASSETS $ 425,386 $ 440,606 LIABILITIES $ 3,336 $ 2,992 STOCKHOLDERS’ Equity $ 422,050 $ 437,614 TOTAL LIABILITIES & EQUITY $ 425,386 $ 440,606 7 RISK FACTORS In addition to the other information provided in this prospectus, you should carefully consider the following risk factors in evaluating our business before purchasing any of our common stock.All material risks are discussed in this section. Risks Related to our Business Our generating no revenues from operations makes it difficult for us to evaluate our future business prospects and make decisions based on those estimates of our future performance. As of January 15, 2012, we haveno revenues generated.As a consequence, it is difficult, if not impossible, to forecast our future results based upon our historical data. Because of the related uncertainties, we may be hindered in our ability to anticipate and timely adapt to increases or decreases in sales, revenues or expenses. If we make poor budgetary decisions as a result of unreliable data, we may never become profitable or incur losses, which may result in a decline in our stock price. Our auditor has indicated in its report that there is substantial doubt about our ability to continue as a going concern as a result of our lack of revenues and if we are unable to generate significant revenue or secure financing we may be required to cease or curtail our operations. Our auditor has indicated in its report that our lack of revenues raise substantial doubt about our ability to continue as a going concern.The financial statements do not include adjustments that might result from the outcome of this uncertainty. If we are unable to generate significant revenue or secure financing we may be required to cease or curtail our operations. Any decrease in the availability, or increase in the cost, of vegetable seeds we intend to purchase for resale could materially affect our earnings. Our operations when commenced will depend heavily on the availability of vegetable seeds we will resell. We currently have no binding contract, agreement or commitment to acquires our seeds. However, if the suppliers we may locate are unable or unwilling to provide us with vegetable seeds on terms favorable to us, we may be unable to resell certain products. This could result in a decrease in profit and damage to our reputation in our industry. In the event we commence operations and our costs of acquiring these agricultural seeds increase, we may not be able to pass these higher costs on to our customers in full or at all. Any increase in the prices for these products could materially increase our costs and therefore lower our earnings. Although we have not yet generated revenues, our potential future revenue will decrease if there is less demand for agricultural seeds. We have not yet generated any revenues.If we become operational and commence generating revenues, we will be subject to the general changes in economic conditions affecting the purchase of agricultural seeds. Demand for our products will typically be affected by a number of economic factors, including, but not limited to,consumer demand for the type of seeds we will sell. If there is a decline in demand for our agricultural seeds after we commence operations , our revenue will likewise decrease. 8 After we commence operations, we will face increasing competition from domestic and foreign companies. The food industry in throughout the world is fragmented. Our ability to compete against other Chinese and international enterprises will be , to a significant extent, dependent on our ability to distinguish our products from those of our competitors by providing large volumes of high quality products that appeal to consumers’ tastes and preferences at reasonable prices. Some of our future competitors have been in business longer than we have and are more established. Our future competitors may provide products comparable or superior to those we provide or adapt more quickly than we do to evolving industry trends or changing market requirements. Increased competition may result in price reductions, higher supplier prices, reduced margins and loss of market share, any of which could materially adversely affect our profit margins after we commence operations and generate revenues. Our future sales and reputation may be affected by product liability claims, litigation or, product recalls in relation to our products. The sale seeds for growing products for human consumption involves an inherent risk of injury to consumers. After we commence operations, we will face risks associated with product liability claims, litigation, or product recalls, if our products cause injury or become adulterated or misbranded. Our products will be subject to contamination, such as mold and bacteria, insects during any of the procurement, transportation and storage processes. If any of our future products were to be tampered with, or become tainted in any of these respects, and we were unable to detect this, our products could be subject to product liability claims or product recalls. Our ability to sell products in the future could be reduced if our seeds have been contaminated by other agents. We have not procured a product liability or general liability insurance policy for our business. To the extent that we suffer a loss of a type which would normally be covered by product liability or general liability, we would incur significant expenses in defending any action against us and in paying any claims that result from a settlement or judgment against us. Product liability claims and product recalls could have a material adverse effect on the demand for our products and on our business goodwill and reputation. Adverse publicity could result in a loss of consumer confidence in our products. Although we have not yet generated revenues, g eneral economic conditions could reduce our revenues after we commence operations . We have not yet generated revenues. General economic conditions in the world and particularly in China where we will sell could have an impact on our business and financial results after we commence operations . The global economy in general remains uncertain. As a result, individuals and companies may delay or reduce expenditures. Weak economic conditions and/or softness in the consumer or business channels after we commence operations and generate revenues could result in lower demand for our products, resulting in lower sales, earnings and cash flows. After we commence operations, o ur earnings may be sensitive to fluctuations in market prices and demand for our products. Growing conditions, particularly weather conditions such as windstorms, floods, droughts and freezes, as well as diseases and pests, are primary factors affecting market prices because of their influence on the supply and quality of product. In addition, after we commence operations, demand for our products could decline, whether because of supply and quality issues or for any other reason, including products of competitors that might be considered superior by end users. A decrease in the selling price received for our products or a decline in demand for our products after we commence operations could have a material adverse effect on our business, results of operations and financial condition. 9 Because our planned business is highly seasonal, our revenue, cash flows from operations and operating results may fluctuate on a seasonal and quarterly basis. Our planned business is highly seasonal. The seasonal nature of our future operations will result in significant fluctuations in our working capital during the growing and selling cycles. As a result, future operating activities during the second and third fiscal quarters use significant amounts of cash because we typically pay our growers and seeds suppliers/dealers progressively, starting in the second quarter. In contrast, future operating activities for the fourth and first fiscal quarters generate substantial cash as we ship inventory and collect accounts receivable. We expect to experience, significant variability in net sales, operating cash flows and net income on a quarterly basis. Because we do not grow any of the vegetable seeds that we will sell, after we commence operations , we will be entirely dependent on our existing and to-be-developed network of growers, suppliers/dealers, and our sales, cash flows from operations and results of operations may be negatively affected if growers suppliers/dealers from which we will purchase our products were to stop supplying seed to us. We currently have a no network of growers of vegetable seeds that provide all of the seed we intend to sell to our customers. Further, we currently have no customers. We anticipate that initially we will develop relationships only with a small number of growers. We do not anticipate that we will have long-term supply contracts with any of these growers, which will us particularly vulnerable to factors beyond our control. Events such as a shift in pricing caused by an increase in the value of commodity crops other than seed crops, increase in land prices or competition could disrupt our chain of supply. Any of these disruptions could limit the supply of seed that we obtain in any given year, adversely affecting supply and thereby lowering revenues in the subsequent marketing season. Such disruption could also damage our distributor relationships and potential future customer loyalty to us if we cannot supply the quantity of seed expected by them. After we commence operations, w e face intense competition, and our inability to compete effectively for any reason could adversely affect our business. The vegetable seeds market is highly competitive, and after we commence operations, our products will face competition from a number of small seed companies, as well as large agricultural and biotechnology companies. We will compete primarily on the basis of consistency of product quality, product availability, customer service and price. Many of our competitors are, or are affiliated with, large diversified companies that have substantially greater marketing or financial resources than we have. These resources give our competitors greater operating flexibility that, in certain cases, may permit them to respond better or more quickly to changes in the industry or to introduce new products more quickly and with greater marketing support. Increased competition could result in lower profit margins, substantial pricing pressure, reduced market share and lower operating cash flows. Price competition, together with other forms of competition, could have a material adverse effect on our business, financial position, results of operations and operating cash flows. Our single business line of seed sale does not permit us to spread our business risks among different business segments and, thus, after we commence operations, a disruption in our seed sale or the industry would harm us more immediately and directly than if we were diversified. We will operate mainly in the vegetable seed business, and we do not expect this to change materially in the foreseeable future. Without business line diversity, we will not be able to spread the risk of our operations. Therefore, after we commence operations, our business opportunities, revenue and income could be more immediately and directly affected by disruptions from such things as drought and disease or widespread problems affecting the industry, payment disruptions and customer rejection of our varieties of vegetable seeds. If there is a disruption as described above, our revenue and income will be reduced, and our business operations may have to be scaled back. 10 Although we currently have no customers, if after we commence operations we are unable to acquire sufficient raw materials or produce sufficient finished product, we will not be able to meet the demands of our potential future customers. We currently have no customers.After we commence operations and are able to make sales, we must then be able to acquire sufficient vegetable seeds to meet the demands of our customers. A vegetable seed shortage could result in loss of sales and damage to our reputation. If our future growers become unable or unwilling to produce the required commercial quantities of vegetable seeds on a timely basis and at commercially reasonable prices, we will likely be unable to meet potential future customer demand. The failure to satisfy our potential customers after we commence operations and are able to make sales not only could adversely impact our financial results but could irreparably harm our reputation. Implementation of our business plan could be delayed by the lengthy trial cycle we anticipate for our seeds in China and the potential that some of the trials will not be as successful as we hoped. Initially, we intend to sell our new varieties of seeds to plant to farms that will plant them in the trial areas next to the areas where they grow their vegetables with their existing seed varieties.However, not all the varieties we may initially select may prove to work as well as we believe they will in China. In addition, the trial cycle can be lengthy, over a year in some cases.The length of this trial cycle and any results which are less than we hope to achieve could delay implementation of our business plan as that situation would require a new test cycle for different seeds. We depend heavily on key personnel, and turnover of key senior management could harm our business. Our future business and results of operations depend in significant part upon the continued contributions of our founders, presidentJun (Charlie) Huang and secretary/treasurer Yidan (Andy) Liu. If we lose their services or if they fail to perform in their current positions, or if we are not able to attract and retain skilled employees as needed, our business could suffer. Significant turnover in our senior management could significantly deplete our institutional knowledge held by our existing senior management team. We depend on the skills and abilities of these key employees in managing the product acquisition, marketing and sales aspects of our business, any part of which could be harmed by turnover in the future. Our management has limited experience in managing the day to day operations of a public company and, as a result, we may incur additional expenses associated with the management of our company. Our founders, presidentJun (Charlie) Huang and secretary/treasurer Yidan (Andy) Liu, are responsible for the operations and reporting of our company. The requirements of operating as a small public company are new to the management team and the employees as a whole. This may require us to obtain outside assistance from legal, accounting, investor relations, or other professionals that could be more costly than planned. We may also be required to hire additional staff to comply with additional SEC reporting requirements. We anticipate that the costs associated with SEC requirements associated with going and staying public are estimated to be approximately $60,000 in connection with this registration statement and thereafter less than $75,000 annually. If we lack cash resources to cover these costs in the future, our failure to comply with reporting requirements and other provisions of securities laws could negatively affect our stock price and adversely affect our potential results of operations, cash flow and financial condition after we commence operations. Our presidentJun (Charlie) Huang and secretary/treasurer Yidan (Andy) Liu who are primarily responsible for managing our business are involved in potentially competing business ventures and will devote less than full time to our business, which may impede our ability to implement our business plan. Our presidentJun (Charlie) Huang and secretary/treasurer Yidan (Andy) Liu are involved in potentially competing business ventures and will devote less than full time to our business.Currently Mr. Huang devotes approximately 25% of his time and Mr. Liu devotes approximately 50% of his time to our business.As a result, our management may not currently be able to devote the time necessary to our business to assure successful implementation of our business plan.Further, although they intend to terminate their involvement in potentially competing business ventures currently creating a conflict of interest if and when our securities become qualified for quotation on the OTC Bulletin Board, there is no guarantee that this will happen or that they will terminate these activities even if it does happen.If it does not or they do not, they will conduct business consistent with their fiduciary duties to us minimizing to the maximum extent possible conflicting activitiesby, among other things, assuring that all orders for seeds received from China will be directed to us and not to these other entities. Risks Related to our Potential Future Operations in China Although we have not yet commenced operations and have no customers or revenues, because our initial marketing efforts will be limited to customers that are located in China, the following risks could affect our business after we commence planned harmed and thus harm potential future revenues. 11 Changes in China’s political or economic situation could harm us and our operating results. Economic reforms adopted by the Chinese government have had a positive effect on the economic development of the country, but the government could change these economic reforms or any of the legal systems at any time. This could either benefit or damage our operations and profitability. Some of the things that could have this effect are: • Level of government involvement in the economy; • Control of foreign exchange; • Methods of allocating resources; • Balance of payments position; • International trade restrictions; and • International conflict. The Chinese economy differs from the economies of most countries belonging to the Organization for Economic cooperation and Development, or OECD, in many ways. For example, state-owned enterprises still constitute a large portion of the Chinese economy, and weak corporate governance traditions and a lack of flexible currency exchange policy continue to persist. As a result of these differences, the business of our initial customers could be adversely affected. Our business is largely subject to the uncertain legal environment in China and your legal protection could be limited. The Chinese legal system is a civil law system based on written statutes. Unlike common law systems, it is a system in which precedents set in earlier legal cases are not generally used. The overall effect of legislation enacted over the past 20 years has been to enhance the protections afforded to foreign invested enterprises in China. However, these laws, regulations and legal requirements are relatively recent and are evolving rapidly, and their interpretation and enforcement involve uncertainties. These uncertainties could limit the legal protections available to foreign investors, such as the right of foreign invested enterprises to hold licenses and permits such as requisite business licenses. Further as a result, it could be difficult for us to enforce a judgment obtained in the U.S. against our Chinese customers. You may have difficulty in enforcing any judgment against one of our officer/directors and three other of our directors as they are residents of China and not of the U.S., and substantially all the assets of these persons are located outside the U.S. One of our officer/directors and three other of our Directors are residents of China and not of the U.S., and substantially all the assets of these persons are located outside the U.S. As a result, it could be difficult for investors to effect service of process in the U.S., or to enforce a judgment obtained in the U.S. against our Chinese operations and subsidiaries. 12 The Chinese government exerts substantial influence over the manner in which we and our initial customers must conduct their business activities. Only recently has China permitted provincial and local economic autonomy and private economic activities. The Chinese government has exercised and continues to exercise substantial control over virtually every sector of the Chinese economy through regulation and state ownership. Our ability and our supplier’s ability to operate in China may be harmed by changes in its laws and regulations, including those relating to taxation, import and export tariffs, environmental regulations, land use rights, property and other matters. The central or local governments of the jurisdictions in which we operate may impose new, stricter regulations or interpretations of existing regulations that would require additional expenditures and efforts on our part to ensure our compliance with such regulations or interpretations. Accordingly, government actions in the future, including any decision not to continue to support recent economic reforms and to return to a more centrally planned economy or regional or local variations in the implementation of economic policies, could have a significant effect on economic conditions in China or particular regions thereof. The value of our securities will be affected by the foreign exchange rate between U.S. dollars and RMB. The value of our common stock will be affected by the foreign exchange rate between U.S. dollars and RMB, and between those currencies and other currencies in which our sales may be denominated. Currently, RMB is stronger than U.S. Dollars. Further, China announced its decision on June 19, 2010 to no longer peg the RMB to the U.S. dollar. For example, to the extent that we need to convert U.S. dollars into RMB for our operational needs and should RMB appreciate against the U.S. dollar at that time, our financial position, the business of the Company, and the price of our common stock may be harmed. Conversely, if we decide to convert our RMB into U.S. dollars for the purpose of declaring dividends on our common stock or for other business purposes and the U.S. dollar appreciates against RMB, the U.S. dollar equivalent of our earnings from our subsidiaries in China would be reduced. In the event that the U.S. dollars appreciate against RMB, our revenues may decrease. If we do not secure the required permits from the China Agriculture Department for each of our seed import transactions, we would not be able to import the seeds subject to that request or fill the related customers’ or distributors’ orders. For each import transaction, we need to submit the import/export application form that contains seed quantity and its Latin term to China Agriculture Department. If the seeds are not on a prohibited list, then the approval is granted.Once we get the approval, we submit our request to a sub-department within China Agriculture Department to get the phytosanitary request, on which they will list all the diseases China does not allow that might come with this variety we are importing. Once we got the list of diseases, we will send it to the seed supplier located in U.S., and the supplier will provide the phytosanitary certificate with the seed to indicate the seed does not contain any of the diseases listed in the phytosanitary request from China. If we do not secure these required permits from the China Agriculture Department for each of our seed import transactions, we would not be able to import the seeds subject to that request or fill the related customers’ or distributors’ orders. Risks Related to the Market for our Stock Investors may have difficulty in reselling their shares due to the lack of market or state Blue Sky laws. Our common stock is currently not quoted on any market. No market may ever develop for our common stock, or if developed, may not be sustained in the future. The holders of our shares of common stock and persons who desire to purchase them in any trading market that might develop in the future should be aware that there may be significant state law restrictions upon the ability of investors to resell our shares. Accordingly, even if we are successful in having the Shares available for trading on the OTCBB, investors should consider any secondary market for the Company's securities to be a limited one. We intend to seek coverage and publication of information regarding the company in an accepted publication which permits a "manual exemption." This manual exemption permits a security to be distributed in a particular state without being registered if the company issuing the security has a listing for that security in a securities manual recognized by the state. However, it is not enough for the security to be listed in a recognized manual. The listing entry must contain (1) the names of issuers, officers, and directors, (2) an issuer's balance sheet, and (3) a profit and loss statement for either the fiscal year preceding the balance sheet or for the most recent fiscal year of operations.We may not be able to secure a listing containing all of this information.Furthermore, the manual exemption is a non issuer exemption restricted to secondary trading transactions, making it unavailable for issuers selling newly issued securities. Most of the accepted manuals are those published in Standard and Poor's, Moody's Investor Service, Fitch's Investment Service, and Best's Insurance Reports, and many states expressly recognize these manuals. A smaller number of states declare that they “recognize securities manuals” but do not specify the recognized manuals. The following states do not have any provisions and therefore do not expressly recognize the manual exemption: Alabama, Georgia, Illinois, Kentucky, Louisiana, Montana, South Dakota, Tennessee, Vermont and Wisconsin. Accordingly, our shares should be considered totally illiquid, which inhibits investors’ ability to resell their shares. 13 We will be subject to penny stock regulations and restrictions and you may have difficulty selling shares of our common stock. The SEC has adopted regulations which generally define so-called “penny stocks” to be an equity security that has a market price less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exemptions.We anticipate that our common stock will become a “penny stock”, and we will become subject to Rule 15g-9 under the Exchange Act, or the “Penny Stock Rule”. This rule imposes additional sales practice requirements on broker-dealers that sell such securities to persons other than established customers. For transactions covered by Rule 15g-9, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser’s written consent to the transaction prior to sale. As a result, this rule may affect the ability of broker-dealers to sell our securities and may affect the ability of purchasers to sell any of our securities in the secondary market. For any transaction involving a penny stock, unless exempt, the rules require delivery, prior to any transaction in a penny stock, of a disclosure schedule prepared by the SEC relating to the penny stock market. Disclosure is also required to be made about sales commissions payable to both the broker-dealer and the registered representative and current quotations for the securities. Finally, monthly statements are required to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stock. We do not anticipate that our common stock will qualify for exemption from the Penny Stock Rule. In any event, even if our common stock were exempt from the Penny Stock Rule, we would remain subject to Section 15(b)(6) of the Exchange Act, which gives the SEC the authority to restrict any person from participating in a distribution of penny stock, if the SEC finds that such a restriction would be in the public interest. Sales of our common stock under Rule 144 could reduce the price of our stock. There are 3,885,000 shares of our common stock held by non-affiliates and 30,220,000 shares held by affiliates that Rule 144 of the Securities Act of 1933 defines as restricted securities. 3,885,000 of our shares held by non-affiliates and 420,000 shares held by management and their affiliates are being registered in this offering, however all of the remaining shares will still be subject to the resale restrictions of Rule 144.In general, persons holding restricted securities, including affiliates, must hold their shares for a period of at least six months, may not sell more than one percent of the total issued and outstanding shares in any 90-day period, and must resell the shares in an unsolicited brokerage transaction at the market price.The availability for sale of substantial amounts of common stock under Rule 144 could reduce prevailing market prices for our securities. Because we do not have an audit or compensation committee, shareholders will have to rely on the entire board of directors, none of which are independent, to perform these functions. We do not have an audit or compensation committee comprised of independent directors.Indeed, we do not have any audit or compensation committee.These functions are performed by the board of directors as a whole.No members of the board of directors are independent directors.Thus, there is a potential conflict in that board members who are also part of management will participate in discussions concerning management compensation and audit issues that may affect management decisions. Certain of our stockholders hold a significant percentage of our outstanding voting securities which could reduce the ability of minority shareholders to effect certain corporate actions. Our officers, directors and majority shareholders are the beneficial owners of approximately 87.72 % of our outstanding voting securities. As a result, they possess significant influence and can elect a majority of our board of directors and authorize or prevent proposed significant corporate transactions. Their ownership and control may also have the effect of delaying or preventing a future change in control, impeding a merger, consolidation, takeover or other business combination or discourage a potential acquirer from making a tender offer. Because our two executive officers hold a significant majority of our shares of common stock, it may not be possible to have adequate internal controls. Section 404 of the Sarbanes-Oxley Act of 2002 ("Section 404")requires our management to report onthe operating effectiveness of the Company's Internal Controls over financial reporting for the year ending September 30 following the year in which this registration statement is declared effective. We must establish an ongoing program to perform the system and process evaluation and testing necessary to comply with these requirements. However, because our two executive officers hold a significant majority of our shares of common stock, it may not be possible to have adequate internal controls.We cannot predict what affect this will have on our stock price. 14 Special Information Regarding Forward Looking Statements Some of the statements in this prospectus are “forward-looking statements.”These forward-looking statements involve certain known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements.These factors include, among others, the factors set forth above under “Risk Factors.”The words “believe,” “expect,” “anticipate,” “intend,” “plan,” and similar expressions identify forward-looking statements.We caution you not to place undue reliance on these forward-looking statements.We undertake no obligation to update and revise any forward-looking statements or to publicly announce the result of any revisions to any of the forward-looking statements in this document to reflect any future or developments.However, the Private Securities Litigation Reform Act of 1995 is not available to us as a non-reporting issuer and as an issuer of penny stocks.Further, Section 27A(b)(2)(D) of the Securities Act and Section 21E(b)(2)(D) of the Securities Exchange Act expressly state that the safe harbor for forward looking statements does not apply to statements made in connection with an initial public offering. USE OF PROCEEDS Not applicable.We will not receive any proceeds from the sale of shares offered by the selling shareholders. DETERMINATION OF OFFERING PRICE Our management has determined the offering price for the selling shareholders' shares.The price of the shares we are offering was arbitrarily determined based upon the prior offering price in our private placement.We have no agreement, written or oral, with our selling shareholders about this price.Based upon oral conversations with our selling shareholders, we believe that none of our selling shareholders disagree with this price.The offering price bears no relationship whatsoever to our assets, earnings, book value or other criteria of value. The factors considered were: · our lack of significant revenues · our growth potential · the price we believe a purchaser is willing to pay for our stock The offering price does not bear any relationship to our assets, results of operations, or book value, or to any other generally accepted criteria of valuation. Prior to this offering, there has been no market for our securities. DILUTION Not applicable. We are not offering any shares in this registration statement. All shares are being registered on behalf of our selling shareholders. 15 SELLING SHAREHOLDERS The selling security holders named below are selling the securities. The table assumes that all of the securities will be sold in this offering. However, any or all of the securities listed below may be retained by any of the selling security holders, and therefore, no accurate forecast can be made as to the number of securities that will be held by the selling security holders upon termination of this offering. We believe that the selling security holders listed in the table have sole voting and investment powers with respect to the securities indicated. We will not receive any proceeds from the sale of the securities by the selling security holders. None of our selling security holders is or is affiliated with a broker-dealer.All selling security holders may be deemed underwriters. Name of Shareholders Total Shares Owned Shares Registered Remaining Shares if All Registered Shares Sold % Before Offering % After Offering Material Transactions with Selling Shareholder in past 3 years (incl. nature of services provided and dates provided) Jun Huang [9][10] [11][12][13][25] 43.54% 43.26% Officer/Director Yidan Liu [2] [3] [4] 43.54% 43.26% Officer/Director Jiwen Zhang [2][5][6][7][8][32][33] 0 * 0 Pieter Droegkamp 0 * 0 Ross R. Rispens [14] 0 0.15% 0 Officer/Director Howard K. Rispens [14] 0 0.15% 0 Jincheng Wu & Bing Qian [15] 0 0.29% 0 Xiaorong Han [16] 0 0.29% 0 Xiaodong Han [16] 0 0.29% 0 Han Wang 0 * 0 Jifen Xu 0 * 0 Mike L Fang 0 * 0 Sean Zhang 0 * 0 Alan C. Fung & Jie Hu [17] 0 0.15% 0 Hu Zhenxi & Cao Xueyan [18] 0 0.15% 0 DongqingXue [22][23] 0 * 0 16 QiujuXue [22] 0 * 0 YujiuZhang [23][24] 0 * 0 Xiaoxuan Jiang 0 * 0 Sun Liang 0 * 0 BaohuaHang [10] 0 * 0 JingjieMa [11] 0 * 0 KeLi [12] 0 * 0 KejingXiao [13] 0 * 0 ZhanhongLiu 0 * 0 YangfeiHuang 0 0.15% 0 ZhongLi 0 * 0 FeiLu 0 0.15% 0 XinyuWang 0 * 0 Officer/Director FangminYe 0 * 0 YuntaoShi 0 0.29% 0 YouqingZhou 0 * 0 TaoJiang 0 * 0 TaoFan 0 0.29% 0 YangLi 0 0.15% 0 Shurong Wang 0 * 0 XiujinFu [26] 0 0.29% 0 BoYang [26] 0 0.29% 0 JinWang 0 * 0 17 GuoxinQiu 0 0.29% 0 YuyanGuo 0 0.29% 0 XindongLu 0 0.15% 0 BingmeiMa 0 0.15% 0 WenHuang [9] 0 * 0 ChuanwenSun 0 0.29% 0 Baojian Qiao 0 * 0 GuangfuPan 0 * 0 YaolianHuang 0 * 0 ManyingChen 0 0.15% 0 Officer/Director DongguiHong 0 * 0 YongChen 0 * 0 ShuxiaJiang 0 * 0 XiaowenHan [21] 0 * 0 WeiyiWu [27] 0 0.29% 0 YongweiChen [27] 0 0.29% 0 MingLu 0 0.15% 0 HuiZhang 0 * 0 JihongZhang [3][32] 0 0.15% 0 JishuangZhang [6] 0 0.29% 0 XianfengZhang [24] [25][28] 0 * 0 JunjieDai [28] 0 * 0 SuhuaLu [20][21] 0 * 0 PingGuan 0 * 0 18 YingchunWang 0 * 0 ZhiqiangLiu 0 * 0 QunshanYang 0 * 0 BaochengLi 0 * 0 HongchenLi [29] 0 * 0 HongyanLiu 0 * 0 LizhongJia 0 * 0 HongjunLi [29] 0 * 0 YunchengChen 0 * 0 GuohuaZhang 0 * 0 KaiHu 0 * 0 QimingPeng 0 * 0 JinwangSun 0 0.15% 0 JieZhang [7] 0 0.29% 0 HongboYuan 0 * 0 XiumeiZhang 0 0.15% 0 LiZhang 0.58% 0.29% MinhangWei [19] 0 0.29% 0 Officer/Director MinyunWei [19] 0 0.15% 0 GuiwangWei 0 * 0 NaYin 0 * 0 RongboLi 0 * 0 FurongJiang [30] 0 0.15% 0 FuqiangJiang [30] 0 * 0 YulongYan 0 * 0 19 QinFang 0 0.15% 0 HaiyunQin 0 * 0 Shuang Liang 0 * 0 WeidongCheng 0 * 0 JunLi 0 * 0 SunaLu [20] 0 * 0 MingZhang [8] 0 0.29% 0 JunZhan 0 0.15% 0 HuaijinLin 0 0.29% 0 XiaoboLiu 0
